Citation Nr: 1308434	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of a shell fragment wound of the right thigh, Muscle Group XIII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The case is now under the jurisdiction of the Portland, Oregon RO.  

A Board hearing was held before the undersigned in September 2012.  A transcript of this hearing is of record.  

In November 2012, the Board remanded this issue for further evidentiary development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2012 remand, the Board instructed the AOJ to obtain all relevant treatment records from Kaiser Medical with any needed assistance from the Veteran.  The AOJ sent the Veteran a letter in December 2012 requesting that he submit authorization and consent for VA to obtain relevant records from Kaiser Medical.  In response, the Veteran submitted a single record from Kaiser Medical.  The Veteran also submitted a statement indicating that he had received other treatment by Kaiser Medical and authorization for VA to obtain these records.  Despite the authorization submitted by the Veteran, no further action was taken to obtain the records.  As such, this claim must once again be remanded so that these relevant records can be obtained.  See generally Stegall v. West, 11 Vet. App. 268 (1998), (holding that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain all relevant treatment records from Kaiser Medical.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal taking into consideration the evidence received since the last adjudication of this claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



